DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-19 recites the limitation "the device" in multiple locations.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10 and 16 is/are rejected under 35 U.S.C. 102(a)(2)as being clearly anticipated by Liu et al. US 2019/0310314 A1 (hereinafter referred to as Liu).

Regarding claim 1, Liu teaches an apparatus (fig. 1, OTA wireless test system 1a, par. [0063]) comprising: a semiconductor device (fig. 1, DUT 100, par. [0064]) comprising an integrated circuit (fig. 1, DUT 102, par. [0065]) and a plurality of external radiating elements at a surface of the device (fig. 1, DUT that has an integrated mmW antenna structures, par. [0063], [0068]), the radiating elements including at least one transmit element (fig. 1, TX antenna structure 101a, par. [0068]) and at least one receive element (fig. 1, RX antenna structure 101b, par. [0068]); and a test apparatus (fig. 1, load board 10, RF instrumentation circuitry 220, par. [0064]) for testing the semiconductor device, the test apparatus comprising: a surface for placing against said surface of the device (fig. 1, upper surface 10a of the load board 10, par. [0066]); and at least one waveguide (see fig. 1, wave-guiding channels C1 and C2 couple to RX and TX antenna structures 101a, 101b, par. [0071]), wherein each waveguide extends through the test apparatus for routing electromagnetic radiation transmitted by one of said transmit elements of the device to one of the receive elements of the device (fig. 1, wave-guiding channels C1 and C2, par. [0071]), wherein each waveguide comprises a plurality of waveguide openings for coupling electromagnetically to corresponding radiating elements of the plurality of radiating elements located at the surface of the device (fig. 1, openings of C1 and C2, TX and RX antennas 101a, 101b, par. [0071]), wherein a spacing between the waveguide openings of each fig. 1 shows that spacing between 101a and 101b is smaller than the spacing between C1 and C2).  

Regarding claim 8, Liu teaches the apparatus of claim 1, wherein the semiconductor device (fig. 1, DUT 100, par. [0065]) comprises a semiconductor die (fig. 1, RF die 102, par. [0065]) located in a package (a system-in-a-package (SiP), a package-on-package (PoP), or a module, par. [0065]), and wherein the surface of the device at which the plurality of external radiating elements (see fig. 1, TX, RX antenna structure 101a, 101b, par. [0065]) are located is an external surface of the package.  

Regarding claim 10, Liu teaches a method of testing a semiconductor device (fig. 1, DUT 100, par. [0063]), the method comprising: providing a semiconductor device comprising an integrated circuit (fig. 1, DUT 102, par. [0065]) and a plurality of external radiating elements (fig. 1, mmW antenna structures, par. [0063], [0068]) at a surface of the device, the radiating elements including at least one transmit element (fig. 1, TX antenna structure 101a, par. [0068]) and at least one receive element (fig. 1, RX antenna structure 101b, par. [0068]); providing a test apparatus for testing the semiconductor device (fig. 1, load board 10, RF instrumentation circuitry 220, par. [0064]), the test apparatus comprising: a surface for placing against said surface of the device (fig. 1, upper surface 10a of the load board 10, par. [0066]); and at least one waveguide (see fig. 1, wave-guiding channels C1 and C2 couple to RX and TX antenna structures 101a, 101b, par. [0071]), wherein each waveguide extends fig. 1, wave-guiding channels C1 and C2, par. [0071]), Page 4 of 782193087US03wherein each waveguide comprises a plurality of waveguide openings for coupling electromagnetically to corresponding radiating elements of the plurality of radiating elements located at the surface of the device (fig. 1, openings of C1 and C2, TX and RX antennas 101a, 101b, par. [0071]), wherein a spacing between the waveguide openings of each waveguide of the test apparatus is larger than, or smaller than a spacing between the corresponding radiating elements of the device (fig. 1 shows that spacing between 101a and 101b is smaller than the spacing between C1 and C2), and transmitting electromagnetic radiation from at least one said transmit element to at least one said receive element via at least one waveguide of the test apparatus (fig. 1, waveguides C1, C2 coupled to TX and RX antennas 101a, 101b, par. [0071]) 

Regarding claim 16, Liu teaches the method of claim 10, wherein the test apparatus (fig. 1, OTA wireless test system 1d, par. [0087]) further comprises a dielectric portion (fig. 4, the load board 10 may also be referred to as a test board, which typically comprises a core (e.g., FR4 copper clad laminate core), a plurality of dielectric build-up layers, par. [0087]) forming said surface for placing against said surface of the device (fig. 4, DUT 100, par. [0088]), wherein the Page 5 of 782193087US03dielectric portion provides a matched interface for said electromagnetic coupling of the plurality of waveguide (fig. 4, WG1-WG4, par. [0092]) openings to the plurality of radiating elements (fig. 4, four antenna structures 101a-101d, par. [0092]) of the device.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu.

Regarding claims 2-5 and 11-14, In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claims 2 and 11, Liu teaches the claimed invention except for wherein a spacing between the waveguide openings of each waveguide of the test apparatus is larger than, or smaller, than a spacing between the corresponding radiating elements of the device by at least 0.1%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the s spacing In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 3 and 12, Liu teaches the claimed invention except for wherein a spacing between the waveguide openings of each waveguide of the test apparatus is larger than, or smaller than, a spacing between the corresponding radiating elements of the device by at least 1%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the spacing between the waveguide openings of each waveguide of the test apparatus is larger than, or smaller than, a spacing between the corresponding radiating elements of the device by at least 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 4 and 13, Liu teaches the claimed invention except for wherein the spacing between the waveguide openings of each waveguide of the test apparatus is smaller than the spacing between the corresponding radiating elements of the device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the spacing between the waveguide openings of each waveguide of the test apparatus is smaller than the spacing between the corresponding In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 5 and 14, Liu teaches the claimed invention except for wherein the spacing between the waveguide openings of each waveguide of the test apparatus is larger than the spacing between the corresponding radiating elements of the device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the spacing between the waveguide openings of each waveguide of the test apparatus is larger than the spacing between the corresponding radiating elements of the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 6, Liu teaches the apparatus of claim 1, wherein at least one of the waveguides is configured to route electromagnetic radiation transmitted by one of said transmit elements of the device to a plurality of receive elements of the device (fig. 4, WG4 as TX waveguide and WG1 and WG2 as RX waveguides, par. [0074] ,[0089]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide four waveguide channels correspond to the four antenna structures, as taught in fig. 4 embodiment of Liu  in modifying the apparatus of fig. 1 embodiment of Liu. The motivation would be no cables pass through 

Regarding claim 15, Liu teaches the method of claim 10, wherein said transmitting electromagnetic radiation from at least one said transmit element to at least one said receive element via at least one waveguide (fig. 4, WG1-WG4, par. [0092]) of the test apparatus (fig. 1, OTA wireless test system 1d, par. [0087]) comprises at least one of the waveguides routing electromagnetic radiation transmitted by one of said transmit elements (fig. 4, four antenna structures 101a-101d, par. [0092]) of the device to a plurality of receive elements of the device (fig. 4, WG4 as TX waveguide and WG1 and WG2 as RX waveguides, par. [0074] ,[0089]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide four waveguide channels correspond to the four antenna structures, as taught in fig. 4 embodiment of Liu  in modifying the apparatus of fig. 1 embodiment of Liu. The motivation would be no cables pass through the load board and no hollow holes are formed in the load board, therefore moisture isolation is greatly improved during low-temperature testing.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Seler et al. US 2016/0043455 A1 (hereinafter referred to as Seler).

Regarding claim 9, Liu teaches the apparatus of claim 1, wherein the semiconductor device comprises: Liu does not teaches a semiconductor die located in a package; and a carrier, wherein the package is mounted on a carrier, wherein the surface of the device at which the plurality of external radiating elements are located is a surface of the carrier.  
Seler teaches a semiconductor die (fig. 6, semiconductor chip 20, par. [0073]) located in a package (fig. 6,  semiconductor package 10, par. [0072]); and a carrier (fig. 6, carrier 40, par. [0072]), wherein the package is mounted on a carrier, wherein the surface of the device at which the plurality of external radiating elements (fig. 6, structured part 51a of one or more of the metallization layer(s) 51 may be electrically connected to the semiconductor chip 20 and may form an off-chip antenna in the RD, par. [0073]) are located is a surface of the carrier.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a carrier on which the microwave semiconductor chip(s) may be placed, as taught in Liu in modifying the apparatus of Seler. The motivation would be space saving and manufactured easily and efficiently at low cost.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Koriyama et al. US 6,239,669 B1.

Regarding claim 17, Liu teaches the apparatus of claim 1, wherein the test apparatus further comprises a dielectric portion (fig. 4, the load board 10 may also be referred to as a test board, which typically comprises a core (e.g., FR4 copper clad laminate core), a plurality of dielectric build-up layers, par. [0087]) forming said surface for placing against said surface of the device (fig. 4, DUT 100, par. [0088]), wherein the dielectric portion is configured to provide a matched interface for said electromagnetic coupling of the plurality of waveguide openings (fig. 4, WG1-WG4, par. [0092]) to the plurality of radiating elements  (fig. 1, four antenna structures 101a-101d, par. [0092]) of the device.  
Liu does not explicitly teach wherein the dielectric portion is configured to provide a matched interface for said electromagnetic coupling of the plurality of waveguide openings.
Koriyama teaches wherein the dielectric portion (fig. 17c,dielectric block 45, col. 13, ln. 20-40) is configured to provide a matched interface for said electromagnetic coupling of the plurality of waveguide openings (fig. 17c, waveguide 11, col. 13, ln. 41-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a dielectric member for matching the impedance, as taught in Koriyama in modifying the apparatus of Liu. The motivation would be to maximize the power transfer or minimize signal reflection.

Regarding claim 18, Liu and Koriyama teaches the claimed invention except for a thickness, measured between the plurality of radiating elements located at a surface of In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Hiramatsu et al. US 6,832,081 B1 (hereinafter referred to as Hiramatsu).

Regarding claim 19, Liu and Koriyama teaches the apparatus of claim 17, Liu and Koriyama do not teach wherein the dielectric portion comprises a curved surface for coupling electromagnetic radiation.  
Hiramatsu teaches wherein the dielectric portion comprises a curved surface (fig. 34, 35, curved dielectric strip 704, col. 1, ln.11-25) for coupling electromagnetic radiation transmitted.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a nonradiative dielectric waveguide, as  miniaturization of a millimeter wave integrated circuit and a circuit design with a higher degree of freedom.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Butler et al. US 6,753,516 B1(hereinafter referred to as Butler).

Regarding claim 20, Liu teaches the apparatus of claim 1, Liu does not teach further comprising an  attenuating portion located in at least one of said waveguides. 
Butler teaches comprising an  attenuating portion located in at least one of said waveguides (fig. 1b, waveguide 20' with dielectric material 30 inserted, col. 2, ln. 61-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dielectric slab to control the electric field within the rectangular waveguide, as taught in Butler in modifying the apparatus of Liu. The motivation would be the utilization of the tapered dielectric slab compensates for the attenuation of the electric field such that both the thick, thin dielectric materials can be heated and the slot in the waveguide remains the same for all materials.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7, The apparatus of claim 6, wherein said waveguide comprises: a first branch for conveying electromagnetic radiation transmitted by said transmit element; and at least two further branches coupled to the first branch for route said electromagnetic radiation to said plurality of receive element.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858